             Case 1:20-cv-01040-RGA Document 43 Filed 08/18/20 Page 1 of 1 PageID #: 122




                                    IN THE UNITED STATES DISTRICT COURT
                                        FOR THE DISTRICT OF DELAWARE

             FS Algarrobo Limited, et al.,                   §
                                                             §
                    Plaintiffs,                              §
                                                             §   CIVIL ACTION NO.: 20-cv-1040-RGA
             vs.                                             §
                                                             §   IN ADMIRALTY, Rule 9(h)
             Columbia Shipmanagement Ltd., et al.,           §
                                                             §
                    Defendant and Garnishees.                §

                              NOTICE OF DISMISSAL OF CERTAIN GARNISHEES

                   Plaintiffs FS Algarrobo Limited, FS Andes Limited, FS Andino Limited, FS Arica

         Limited, and FS Austral Limited, pursuant to Fed. R. Civ. P. 41, hereby dismiss Garnishees

         Valero Marketing and Supply Company, ExxonMobil Oil Corporation, and Trafigura Trading

         LLC from this this action. Defendant and all other Garnishees are not dismissed.

                                                YOUNG CONAWAY STARGATT & TAYLOR LLP

                                                /s/ Timothy Jay Houseal
                                                ____________________________________
                                                Timothy Jay Houseal (Del. Bar ID No. 2880)
                                                Rodney Square
                                                1000 North King Street
                                                Wilmington, DE 19801
                                                (302) 571-6682
                                                thouseal@ycst.com

         OF COUNSEL                             Attorneys for FS Algarrobo Limited, FS Andes Limited,
                                                FS Andino Limited, FS Arica Limited, FS Austral Limited
         J. Stephen Simms
         Simms Showers LLP
         201 International Circle, Ste. 250
         Baltimore, Maryland 21030
         Telephone:     (410) 783-5795
         Facsimile:     (410) 510-1789
         jssimms@simmsshowers.com

         Dated: August 18, 2020


26917207.1
